Title: To Benjamin Franklin from ——— de Bansais, [1777?]
From: Bansais, —— de
To: Franklin, Benjamin


Begging is the common theme of a number of undated letters like this one. The writers run the gamut of occupation and social status, from unemployed sailors to gentlefolk; most want a donation, but a few offer to sell some remaining treasure. None of these appeals seems to have received a response; those that elicited anything, even a few livres, we handle separately. None has any clue to its date, except perhaps the day and month, so that all we know is that they belong to the years of the French mission; a few cases where internal evidence narrows the period we also handle separately. The rest we summarize here in alphabetical order.
The widow Bastide, in Passy, throws herself on Franklin’s mercy. She is in a strange city, without relatives or friends or even clothes to wear when looking for work; she is starving and in despair. Her landlady has taken her in out of charity, but is too poor to help her; for the second day she is living on a half-pound of bread. She would have killed herself had she not heard that her woes might touch Franklin’s heart. The chevalier de Burecourt, at eighty-five, has lost the use of his legs and is bedridden for the rest of his life. All that he has is gone; he lacks even the bare necessities. Helping him would be meritorious in God’s eyes. The bearer is faithful and to be relied upon.
Pierre Croize sends his wife to explain “ma position actuel pour servise randu,” whatever that may mean, and to ask for help. Mme. or Mlle. Deville, on the advice of some one who knows Franklin, prostrates herself at his feet and appeals to his humanity. Hear the prayers of a woman in tears, whom he may have seen when she still enjoyed an enviable position; do not dismiss her with the contempt shown here for impostors, who crowd the doors of the rich in search of a charity they do not need. Keep her alive by buying, for four louis, a ring set with what looks like an old man’s head, a freak of nature; it was among her curios in a happier time, and selling it will raise her from the bed in which she has suffered for the past six months. Lawsuits and other misfortunes account for her present distress.
The wife of Ignace-Adolphe Dumay, an Englishwoman née Esther Brickland, has two children and no money; she wants to join her husband in Metz, and asks for money enough to buy food on the way. F. Feval Dunousquet, a poor gentleman weighed down with unmerited misfortunes, appeals for two infants in the cradle who are without bread; his wife has abandoned him, and he has nothing. John Fox petitions in English for help: during this war he has suffered for the rights and freedom of America, where he has a poor wife and family; he is in great distress. Jean-David Gonther, from the canton of Bern, has had a long illness and needs money to get home. Marie Noëlporion, a poor weeping widow with children, has been utterly ruined and does not know how to tell him the woes that have broken her maternal heart. Look on her with compassion.
Mme. Perroy has lost a fortune at sea, has sold everything for bread, and is now with three children destitute. She is a stranger from Martinique, without relatives, friends or succor, dying from hunger and cold. Save the lives of three innocents, who stretch out their hands in their misery! On September 9 Mme. de Robert explains that she was born in Paris to M. de Launai, physician in ordinary to the King, and is the estranged wife of M. Robert, an engineer in Port-au-Prince (she puts “américaine” after her name). He ordered her back to France, where grief has brought her to her deathbed. A small pension goes unpaid, and she is destitute. Her conduct, her strength in bearing the disgraces heaped upon her, warrant Franklin’s help, which she will be sure to publicize. The widow de Rouen, incapacitated for the past month by a fall, also has three children on her hands and lacks both bread and fuel; help her.
Salvioni or Salviony is the one incomprehensible beggar. He sends two appeals, undated but a year apart. The language is ostensibly Latin, interspersed with some Italian; and the phrasing and syntax are strange enough to suggest that he is slightly insane. All we can understand of what he says is that he would like a donation. On April 13 a Mlle. Williams writes to offer, for two louis, a portefeuille of her making. The offer is painful, but Franklin’s acceptance would make her happy. She is an American by birth, unfortunate beyond belief and not made to be so. Please send his answer by post, well wrapped. A second note, with no date, complains that he has not returned her work and must expect her to send for it; this, she implies, is an imposition.
 
Monsieur,
[1777?]
A qui doit s’addresser, et de qui doit attendre des secours, l’ame sensible et délicatte, quand la force du bésoin la presse, quand son embarras est extrême? A la Vertu douce et bienfaisante, au coeur heureusement né, à vous même, Monsieur. Permettés moi d’après vos facultées, de me flatter du succés d’une demande dont l’effet me devient si preçieux, qu’un refus mettroit le comble à mon malheur; sans doute la cruauté de ma position présente vous touche, fixe votre attention; trouvés donc bon, qu’en qualité d’homme, je reclame ici le coeur d’un Illustre Philosophe, dont le Génie honore l’humanité, éclaire les nations. Venés à mon secours, je vous en conjure, aidés un être infortuné, dont la Naissance, les moeurs, et quelques talens méritent des egards; suivés, Monsieur, je vous supplie, votre penchant, obligés l’infortune. Après que mon besoin vous est connu, que ne dois-je pas attendre de la délicatesse de vos sentimens? Helas! Tout. Voila mon espoir, ma consolation, et la fin de mes peines; vous êtes juste, vous êtes compatissant, mes meaux vont finir, je marcherai même vers le bonheur.
Agrées, je vous supplie mes voeux sincères pour une santé aussi precieuse à l’humanité, que chere à la Gloire triomphante de la Patrie. Plein d’admiration, pénétré d’une eternelle reconnoissance, Je suis avec Respect, Monsieur, Vôtre très humble et très obeissant serviteur
De Bansais
 
Endorsed: Bansais, no date.
